DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This action is in response to U.S. Patent Application No. 16/886,662 filed on May 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 22 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on August 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 - 22 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/803,387.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a data collection circuits collecting information related to the terms and conditions of a loan. The difference 

Claims 1 - 22 are also rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 21 of co-pending Application No. 16/998,668.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a data collection circuits collecting information training sets of interactions from entities related to loan transactions, as well as automated loan classification circuits trained on the training sets of interactions. The difference between the two applications is that 16/998,668 teaches a robotic process automation circuit that is trained on a plurality of loan refinancing actions classified by the automated loan classification circuit and a plurality of loan refinancing outcomes to undertake a loan refinancing activity on behalf of a party to a loan. The instant application teaches a robotic process automation circuit trained on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate terms and conditions of a new loan on behalf of a party to the new loan.

These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 12 are directed to a system. Claims 13 - 18 are directed to a method. Claims 19 - 22 are directed to an apparatus.  Therefore, on its face, each of Claims 1 – 22 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a data collection circuit structured to collect a training set of interactions from at least one entity related to at least one loan transaction; an automated loan classification circuit trained on the training set of interactions to classify at least one loan negotiation action; and a robotic process automation circuit trained on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate terms and conditions of a new loan on behalf of a party to the new loan. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting a training set interactions relating to loan transactions to train loan negotiation actions for negotiating the terms and conditions of a new loan which amount to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 13 and 19 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a data collection circuit structured to collect a training set of interactions from at least one entity related to at least one loan transaction; an automated loan classification circuit trained on the training set of interactions to classify at least one loan negotiation action; and a robotic process automation circuit trained on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate terms and conditions of a new loan on behalf of a party to the new loan. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the data collection circuit further comprises at least one system selected from the systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system), Claim 3 (the at least one entity is a party to the at least one loan transaction),  Claim 4 (the at least one entity is selected from the entities consisting of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, and an accountant) Claim 5 (the automated loan classification circuit comprises a system selected from the systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system), Claims 6, 14 and 20 (the robotic process automation circuit is further trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes), Claims 7 and 15 (a smart contract circuit structured to automatically configure a smart contract for the new loan based on an outcome of the negotiation), Claims 8 and 16 (a valuation circuit structured to use a valuation model to determine a value for a collateral for the new loan), Claims 9 and 17 (the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of the collateral), Claim 10 (the market value data collection circuit monitors pricing data or financial data for an offset collateral item in at least one public marketplace), Claims 11 and 18 (a set of offset collateral items for valuing the collateral is constructed using a clustering circuit based on an attribute of the collateral), Claim 12 (the attribute is selected from among a category of the collateral, an age of the collateral, a condition of the collateral, a history of the collateral, a storage condition of the collateral, and a geolocation of the collateral), Claim 21 (the robotic process automation circuit is further structured to record an entry in a distributed ledger, wherein the entry comprises one of the smart contract or a reference to the smart contract) and Claim 22 (the robotic process automation circuit is further structured to record at least one of an outcome and a negotiating event of the negotiation in a distributed ledger associated with the new loan)        further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 22 are not patent eligible. 


Claim Interpretation

Claims 1, 13 and 19 each contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claims 1, 13 and 19 each contain the clauses "to classify at least one loan negotiation action" and “to negotiate terms and conditions of a new loan.” These clauses clearly refer to intended use; they does nothing positively; the clauses at issue are not elements of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 - 4, 6 – 7 and 13 - 14 are rejected under 35 U.S.C. 103 as being anticipated by Yan et al., US 2017/0262761 A1, (“Yan”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”).

Claim 1:
Yan teaches:
A system, comprising: a data collection circuit structured to collect a training set of interactions from at least one entity related to at least one loan transaction; (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data
may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc. The machine learning binary classifier then uses this set of data to make a prediction: either the loan applicant will default on the loan or not. If the computer returns a prediction that loan default will occur, then the loan application may be rejected.))

an automated loan classification circuit trained on the training set of interactions to classify at least one loan negotiation action; and (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc. The machine learning binary classifier then uses this set of data to make a prediction: either the loan applicant will default on the loan or not. If the computer returns a prediction that loan default will occur, then the loan application may be rejected.))

a  *  *  *  circuit trained on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate terms and conditions of a new loan on behalf of a party to the new loan. (See Yan, Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.))  

Yan does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan discussed above, a robotic process automation step, as taught by Kumar. Yan teaches a machine learning loan classifier. It would have been obvious for Yan to combine a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s  loan classifier and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
       
Claim 3:
Yan and Kumar teach each and every element of Claim 1 above:
Yan further teaches:
the at least one entity is a party to the at least one loan transaction. (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc.)) 

Claim 4:
Yan and Kumar teach each and every element of Claim 1 above:
Yan further teaches:
the at least one entity is selected from the entities consisting of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, and an accountant. (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc.)) 

Claim 5:
Yan and Kumar teach each and every element of Claim 1 above:
Yan further teaches:
the automated loan classification circuit comprises a system selected from the systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system.  (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc.), Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.), Par. 51 (FIG. 4 is a flowchart of operations performed by the data pre-processor 110 according to one embodiment. FIG. 4 also illustrates, in stippled line bubbles, an example of each operation. The example operations in the stippled line bubbles are based on the samples illustrated in FIG. 3, and will be referred to throughout much of the description.)) 

Claim 6:
Yan and Kumar teach each and every element of Claim 1 above:
Yan further teaches:
the  *  *  *  circuit is further trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes. (See Yan, Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.))  

Yan does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan discussed above, a robotic process automation step, as taught by Kumar. Yan teaches a machine learning loan classifier. It would have been obvious for Yan to combine a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s  loan classifier and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Yan teaches:
A method, comprising: collecting a training set of interactions from at least one entity related to at least one loan transaction; (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc. The machine learning binary classifier then uses this set of data to make a prediction: either the loan applicant will default on the loan or not. If the computer returns a prediction that loan default will occur, then the loan application may be rejected.))

training an automated loan classification circuit on the training set of interactions to classify at least one loan negotiation action; and (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc. The machine learning binary classifier then uses this set of data to make a prediction: either the loan applicant will default on the loan or not. If the computer returns a prediction that loan default will occur, then the loan application may be rejected.))

training a   *  *  *  circuit on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate a terms and conditions of a new loan on behalf of a party to the new loan. (See Yan, Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.))  

Yan does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan discussed above, a robotic process automation step, as taught by Kumar. Yan teaches a machine learning loan classifier. It would have been obvious for Yan to combine a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s  loan classifier and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Yan and Kumar teach each and every element of Claim 13 above:
Yan further teaches:
the  *  *  *  circuit is further trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes. (See Yan, Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.))  

Yan does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan discussed above, a robotic process automation step, as taught by Kumar. Yan teaches a machine learning loan classifier. It would have been obvious for Yan to combine a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s  loan classifier and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being anticipated by Yan et al., US 2017/0262761 A1, (“Yan”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of  Duccini et al., US 11,074,648 B1, (“Duccini”).

Claim 2:
Yan and Kumar teach each and every element of Claim 1 above:
Yan and Kumar do not teach, however, Duccini teaches:
the data collection circuit further comprises at least one system selected from the systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system.  (See Duccini, Col 2, lines 6-8 (FIG. lA is a diagram of a loan securitization system for automatic loan securitization, according to some arrangements.), Col. 9, lines 63-67, Col. 10, line 1 (In some arrangements, the loan marketplace server 120 receives various types of the information described herein from borrower's computing devices, financial institutions (e.g., the financial institution computing system 160) servicing the borrowers, trusted third-parties, IoT devices, and/or the like.), Col. 10, lines 5 – 12 (The dynamic financial profiles 155a-155n are being updated constantly as more information about borrowers is accrued. In other words, as information is being received, the loan marketplace server 120 updates the dynamic financial profiles 155a-155n to guarantee that the information is up to date. In some arrangements, the loan marketplace server 120 can store the dynamic financial profiles 155a-155n in one or more databases.), Col 11, lines 45 – 56 (The dynamic financial profile database 228 stores the dynamic financial profiles 155a-155n of the borrowers. In some arrangements, the dynamic financial profile database 228 receives various types of the information described herein from the borrowers' computing devices, financial institutions servicing the borrowers (e.g., the financial institution computing system 160), trusted third-parties, IoT devices, and/or the like. The dynamic financial profiles 155a-155n are updated in real-time as more information about the borrowers is accrued. In other words, as information is being received, the dynamic financial profile database 228 is updated to guarantee that information is up-to-date.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for an IoT data collection circuit monitoring information relating to a loan, as taught by Duccini. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine an IoT data collection circuit with a robotic process automation circuit trained by the loan classifier so as to obtain loan data from additional sources and accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Duccini’s  IoT data collection circuit, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 7, 15 and 19 - 22 are rejected under 35 U.S.C. 103 as being anticipated by Yan et al., US 2017/0262761 A1, (“Yan”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of  Voorhees et al., US 2018/0218176 A1, (“Voorhees”).

Claim 7:
Yan and Kumar teach each and every element of Claim 1 above:
Yan does not teach, however, Voorhees teaches:
a smart contract circuit structured to automatically configure a smart contract for the new loan based on an outcome of the negotiation. (See Voorhees, Par. 13 (The automated and secure platform replaces traditional third parties in the sense that the platform automatically creates a "smart contract" between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral. Through the smart contact, the platform / system automatically monitors the performance of all parties according to their rights and obligations as set in the contract and manages (and/or modifies) contract terms in response to the performance of all parties and/or fluctuations in the value of the underlying asset.), Par. 49 (FIG. 2 illustrates an environment in which the system 100 may be utilized as a platform for creating a smart contract between at least two parties, according to an aspect of the present disclosure. The environment 200 includes a system 210, a first user device 220, a second user device 230 and an oracle 250.), Par. 50 (The oracle 250 is a service that provides a data feed to the contract. The oracle 250 can be an agent that finds and verifies real-world occurrences or events 270, 280, 290 and submits this information to one or more of the blockchain 290 and/or the system 210 to be used by the smart contracts. The oracle 250 will provide the external data and trigger smart contract executions when the pre-defined conditions as described herein are met.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for a smart contract to reflect the terms of the loan, as taught by Voorhees. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for creating a smart contract with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and create secure and immutable loan terms. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Voorhees’ smart contract, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Yan and Kumar teach each and every element of Claim 13 above:
Yan does not teach, however, Voorhees teaches:
configuring a smart contract for the new loan based on an outcome of the negotiation. (See Voorhees, Par. 13 (The automated and secure platform replaces traditional third parties in the sense that the platform automatically creates a "smart contract" between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral. Through the smart contact, the platform / system automatically monitors the performance of all parties according to their rights and obligations as set in the contract and manages (and/or modifies) contract terms in response to the performance of all parties and/or fluctuations in the value of the underlying asset.), Par. 49 (FIG. 2 illustrates an environment in which the system 100 may be utilized as a platform for creating a smart contract between at least two parties, according to an aspect of the present disclosure. The environment 200 includes a system 210, a first user device 220, a second user device 230 and an oracle 250.), Par. 50 (The oracle 250 is a service that provides a data feed to the contract. The oracle 250 can be an agent that finds and verifies real-world occurrences or events 270, 280, 290 and submits this information to one or more of the blockchain 290 and/or the system 210 to be used by the smart contracts. The oracle 250 will provide the external data and trigger smart contract executions when the pre-defined conditions as described herein are met.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for a smart contract to reflect the terms of the loan, as taught by Voorhees. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for creating a smart contract with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and create secure and immutable loan terms. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Voorhees’ smart contract, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Yan teaches:
An apparatus, comprising: a data collection circuit structured to collect a training set of interactions from at least one entity related to at least one loan transaction; (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc. The machine learning binary classifier then uses this set of data to make a prediction: either the loan applicant will default on the loan or not. If the computer returns a prediction that loan default will occur, then the loan application may be rejected.))

an automated loan classification circuit trained on the training set of interactions to classify at least one loan negotiation action; (See Yan, Par. 3 (A lending institution may use a machine learning binary classifier to determine whether a loan application should be accepted or rejected. A set of data may be extracted from the loan application that includes information such as the loan applicant's income, loan duration, loan amount, etc. The machine learning binary classifier then uses this set of data to make a prediction: either the loan applicant will default on the loan or not. If the computer returns a prediction that loan default will occur, then the loan application may be rejected.))

a  *  *  *  circuit trained on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate terms and conditions of a new loan on behalf of a party to the new loan; and (See Yan, Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.))  

Yan does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan discussed above, a robotic process automation step, as taught by Kumar. Yan teaches a machine learning loan classifier. It would have been obvious for Yan to combine a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s  loan classifier and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Yan does not teach, however, Voorhees teaches:
wherein the  *  *  *  circuit is further structured to configure a smart contract for the new loan based on an outcome of the negotiation. (See Voorhees, Par. 13 (The automated and secure platform replaces traditional third parties in the sense that the platform automatically creates a "smart contract" between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral. Through the smart contact, the platform / system automatically monitors the performance of all parties according to their rights and obligations as set in the contract and manages (and/or modifies) contract terms in response to the performance of all parties and/or fluctuations in the value of the underlying asset.), Par. 49 (FIG. 2 illustrates an environment in which the system 100 may be utilized as a platform for creating a smart contract between at least two parties, according to an aspect of the present disclosure. The environment 200 includes a system 210, a first user device 220, a second user device 230 and an oracle 250.), Par. 50 (The oracle 250 is a service that provides a data feed to the contract. The oracle 250 can be an agent that finds and verifies real-world occurrences or events 270, 280, 290 and submits this information to one or more of the blockchain 290 and/or the system 210 to be used by the smart contracts. The oracle 250 will provide the external data and trigger smart contract executions when the pre-defined conditions as described herein are met.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for a smart contract to reflect the terms of the loan, as taught by Voorhees. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for creating a smart contract with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and create secure and immutable loan terms. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Voorhees’ smart contract, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Yan, Kumar and Voorhees teach each and every element of Claim 19 above:
Yan further teaches:
the  *  *  *  circuit is further trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes. (See Yan, Par. 44 (FIG. 3 illustrates example values for the data of FIG. 2. In FIG. 3, the data comprises records relating to ten loan applications. Each sample is associated with a respective loan application. Feature V is "loan amount requested" in dollars, feature W is "loan duration" in months, feature X is "monthly salary" in dollars, feature Y is "average monthly spending of the loan applicant" in dollars, and feature Z is "credit rating of the loan applicant" that is between 1 and 10. The value 1 is a poor credit history, and the value 10 is an excellent credit history. The event associated with each sample is loan default, i.e, whether the loan applicant did end up defaulting on their loan ("YES"), or whether the loan applicant did not end up defaulting on their loan ("NO"). The scenario of loan defaults and the example data illustrated in FIG. 3 will be used as an example when describing the operation of the rule extractor 108.))  

Yan does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan discussed above, a robotic process automation step, as taught by Kumar. Yan teaches a machine learning loan classifier. It would have been obvious for Yan to combine a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan application. Since the claimed invention is merely a combination of old elements, Yan’s  loan classifier and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:
Yan, Kumar and Voorhees teach each and every element of Claim 19 above:
Yan does not teach, however, Voorhees teaches:
the  *  *  *  circuit is further structured to record an entry in a distributed ledger, wherein the entry comprises one of the smart contract or a reference to the smart contract. (See Voorhees, Par. 57 (The blockchain network 290 can use an open source, cryptographically-secure, decentralized application platform of control that is built on blockchain technology. Blockchain technology creates a secure ledger that includes a record of the events or transactions that occur on the network. A blockchain ledger can be recorded in the memory of devices that comprise the network. The blockchain ledger forms a distributed database which can ensure that transactions on the network are never double-com1ted and are transparent, audible, and irrepudiable for the lifetime of the network.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for a smart contract to reflect the terms of the loan, as taught by Voorhees. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for creating a smart contract with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and create secure and immutable loan terms. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Voorhees’ smart contract, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22:
Yan, Kumar and Voorhees teach each and every element of Claim 19 above:
Yan does not teach, however, Voorhees teaches:
the  *  *  *  circuit is further structured to record at least one of an outcome and a negotiating event of the negotiation in a distributed ledger associated with the new loan. (See Voorhees, Par. 57 (The blockchain network 290 can use an open source, cryptographically-secure, decentralized application platform of control that is built on blockchain technology. Blockchain technology creates a secure ledger that includes a record of the events or transactions that occur on the network. A blockchain ledger can be recorded in the memory of devices that comprise the network. The blockchain ledger forms a distributed database which can ensure that transactions on the network are never double-com1ted and are transparent, audible, and irrepudiable for the lifetime of the network.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for a smart contract to reflect the terms of the loan, as taught by Voorhees. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for creating a smart contract with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and create secure and immutable loan terms. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Voorhees’ smart contract, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 8 - 12 and 16 - 18 are rejected under 35 U.S.C. 103 as being anticipated by Yan et al., US 2017/0262761 A1, (“Yan”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of  Hill et al., US 2019/0164221 A1, (“Hill”).

Claim 8:
Yan and Kumar teach each and every element of Claim 1 above:
Yan and Kumar do not teach, however, Hill teaches:
a valuation circuit structured to use a valuation model to determine a value for a collateral for the new loan. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Yan, Kumar and Hill teach each and every element of Claim 8 above:
Yan and Kumar do not teach, however, Hill teaches:
the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of the collateral.  (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Yan, Kumar and Hill teach each and every element of Claim 9 above:
Yan and Kumar do not teach, however, Hill teaches:
the market value data collection circuit monitors pricing data or financial data for an offset collateral item in at least one public marketplace. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Yan, Kumar and Hill teach each and every element of Claim 10 above:
Yan and Kumar do not teach, however, Hill teaches:
a set of offset collateral items for valuing the collateral is constructed using a clustering circuit based on an attribute of the collateral. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets. Market trades usually occur at a regular basis on
exchanges that support trading of digital assets. A market trade price feed may be received by the loan manager 302 at regular intervals such that the loan manager 302 can calculate a value of the collateral wallet in terms of a different currency (e.g., the currency of the loan between the lender and the borrower).), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Yan, Kumar and Hill teach each and every element of Claim 11 above:
Yan and Kumar do not teach, however, Hill teaches:
the attribute is selected from among a category of the collateral, an age of the collateral, a condition of the collateral, a history of the collateral, a storage condition of the collateral, and a geolocation of the collateral. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), Par. 58 (The loan manager 702 initiates transactions from the collateral wallet 712 in the case that the value of the digital assets fa ll below a triggering LTV ratio compared to the balance of the loan or if the digital asset collaterali zation requirements are exceeded by an overage amount. The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Yan and Kumar teach each and every element of Claim 13 above:
Yan and Kumar do not teach, however, Hill teaches:
determining a value for a collateral for the new loan using a valuation model. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Yan, Kumar and Hill teach each and every element of Claim 16 above:
Yan and Kumar do not teach, however, Hill teaches:
monitoring and reporting on marketplace information relevant to a value of the collateral. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Yan, Kumar and Hill teach each and every element of Claim 16 above:
Yan and Kumar do not teach, however, Hill teaches:
constructing a set of offset collateral items for valuing the collateral using a similarity clustering algorithm based on an attribute of the collateral. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets. Market trades usually occur at a regular basis on exchanges that support trading of digital assets. A market trade price feed may be received by the loan manager 302 at regular intervals such that the loan manager 302 can calculate a value of the collateral wallet in terms of a different currency (e.g., the currency of the loan between the lender and the borrower).), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yan and Kumar discussed above, a step for determining the value of the loan collateral, as taught by Hill. Yan teaches a machine learning loan classifier. Kumar teaches robotic process automation. It would have been obvious for Yan and Kumar to combine a step for determining the value of the loan collateral along with a robotic process automation circuit trained by the loan classifier so as to accelerate the processing of the loan and assure that the loan is properly collateralized. Since the claimed invention is merely a combination of old elements, Yan’s loan classifier, Kumar’s robotic process automation and Hill’s determining the value of loan collateral, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/13/2022